SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

677
KA 07-02647
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

EDDIE AMARO, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (William D.
Walsh, J.), rendered September 19, 2007. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree, criminal possession of a weapon in the second degree and
criminal possession of a weapon in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737).




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court